UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Entercom Communications Corp. (Name of Issuer) Class A Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event Which Required Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. – 093 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Edwin R. Boynton 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)/_/ (b)/_/ N/A 3SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (1) 5SOLE VOTING POWER 317,689 Shares (2) 6SHARED VOTING POWER 1,973,598 Shares (3) 7SOLE DISPOSITIVE POWER 317,689 Shares (2) 8SHARED DISPOSITIVE POWER 1,973,598 Shares (3) 9AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,291,287 Shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES /_/ N/A 11PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 7.07% 12TYPE OF REPORTING PERSON IN Explanatory Notes: (1) All share information reported in items 5-9 is as of February 28, 2015. (2) All shares reported on this line are held by two trusts, of which the reporting person is sole trustee. (3) All shares reported on this line are held by four trusts, of which the reporting person is co-trustee. Item 1. (a) Name of Issuer:Entercom Communications Corp. 2 (b) Address of Issuer’s Principal Executive Office: Entercom Communications Corp. 401 E. City Avenue, Suite 809 Bala Cynwyd, Pennsylvania 19004 Item 2. (a) Name of Person Filing:Edwin R. Boynton (b) Address of Principal Business Office or, if none, Residence: Stradley Ronon Stevens & Young, LLP Attention: Edwin R. Boynton Great Valley Corporate Center 30 Valley Stream Parkway Malvern, PA 19355-1481 (c) Citizenship:United States of America (d) Title of the Class of Securities: Class A Common Stock, par value $0.01 per share (e) CUSIP number: 293639100 Item 3. If this statement is filed pursuant to Rule 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [ ] An investment adviser in accordance with § 240.13d- 1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j)[ ] A non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J); (k) [ ] Group, in accordance with § 240.13d-1(b)(1)(ii)(K). 3 Item 4.Ownership See item nos. 5 through 11 of the second part of the cover sheet. Item 5.Ownership of Five Percent or Less of a Class N/A Item 6. Ownership of More than Five Percent on Behalf of Another Person Shares beneficially owned by the reporting person as of February 28, 2015 include: (i) 1,973,598 shares of Class A common stock held by the reporting person as a co-trustee of four trusts; and (ii) 317,689 shares of Class A common stock held by the reporting person as the sole trustee of two trusts. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company N/A Item 8. Identification and Classification of Members of the Group N/A Item 9. Notice of Dissolution of Group N/A Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, effect, other than activities solely in connection with a nomination under § 240.14a-11. 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. 3/17/15 Date /s/ Edwin R. Boynton Signature Edwin R. Boynton Name/Title 5
